DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: line 2 recites “…said hanging line further comprises a two…”.  The letter “a” after “comprises” should be deleted.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: the punctuation at the end of the sentence should be a period.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities: the first letter of the sentence should be capitalized.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 6-7 recite “…said sleeve comprises a sleeve aperture with an outer wall and between an open upper end and an open lower end…”, which is indefinite because it is not clear if the sleeve comprises an outer wall, or if the aperture comprises an outer wall.  For purposes of Examination, this is interpreted such that the sleeve comprises an outer wall.  Additionally, the claim is indefinite because it is not clear what is between an open upper end and an open lower end.  Claim 2 lines 6-7 recites a similar limitation and is similarly rejected.  Claims 3-19 are rejected because they depend from claim 2.  Claim 20 lines 6-7 recites a similar recitation and is similarly rejected.
Claim 4 recites the limitation "said first chain link" and “said last chain link” in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 4 is interpreted to depend from claim 3, rather than claim 2. 
Claim 5 recites the limitation "said first chain link" and “said last chain link” in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, claim 4 is interpreted to depend from claim 3, rather than claim 2. 
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Herron US 6,126,129, in view of A.H. Gee (Gee) US 2,212,318, in view of Wada US 6,478,782 B1.
Regarding claim 1, Herron discloses a therapeutic fluid dispenser holder (apparatus 10, col 5 line 2, and shown in Figs. 4-5) for holding and orienting a bottle (IV bottle, col 5 line 12) for administering fluids to an animal, wherein: said therapeutic fluid dispenser holder comprises a sleeve (sleeve 25, col 5 line 4); said sleeve comprises a lower portion having a lower diameter (lower diameter, see annotated Fig. 4 below wherein the lower diameter is in positioned in the lower portion of the apparatus) and an upper portion having an upper diameter (upper diameter, see annotated Fig. 4 below wherein the upper diameter is positioned in the upper portion of the apparatus); said sleeve comprises a sleeve aperture (sleeve aperture, see annotated Fig. 4 below) with an outer wall (outer wall, see annotated Fig. 4 below) and between an open upper end (open upper end, see annotated Fig. 4 below) and an open lower end (open lower end, see annotated Fig. 4 below); said outer wall of said sleeve comprises a vertical slot (vertical slot, see annotated Fig. 4 below) extending from said upper diameter to said lower diameter (see annotated Fig. 4 below); said sleeve aperture is defined as a space within said sleeve and comprises a substantially conical shape (Fig. 4) with said upper diameter being larger than said lower diameter (see annotated Fig. 4 below); said sleeve aperture is configured to receive a fluid line of said bottle without requiring a syringe of said bottle to pass through said sleeve aperture by allowing a middle portion of said fluid line to pass through said sleeve aperture at said vertical slot, said open lower end and said open upper end (the sleeve aperture is fully capable of receiving a fluid line of said bottle without requiring a syringe of said bottle to pass through said sleeve aperture by allowing a middle portion of said fluid line to pass through said sleeve aperture at said vertical slot, said open lower end and said open upper end); said therapeutic fluid dispenser holder further comprises one or more line apertures (mounting means 35, col 3 line 23 and shown in Fig. 4, which is a hole, col 3 line 23). 

    PNG
    media_image1.png
    908
    625
    media_image1.png
    Greyscale

Herron does not teach said therapeutic fluid dispenser holder comprising a hanging line; said hanging line attaches to a portion of said sleeve and is configured to suspend said therapeutic fluid dispenser holder on an overhead fastener; said hanging line is configured to attach to a hook on a fixed overhead structure, or said overhead fastener; said hanging line is configured to attach to said one or more line apertures.
However, Gee teaches a means for supporting a container (page 1 col 1 lines 41-44, and shown in Fig. 1 comprising a metal cage 9 having a bail 10 and supporting hook 11) comprising a hanging line (bail 10 and hook 11, page 1 col 1 line 44); said hanging line attaches to a portion of said sleeve (Fig. 1) and is configured to suspend said therapeutic fluid dispenser holder on an overhead fastener (hook 11, page 1 col 1 line 44 is fully capable of being suspended on an overhead fastener); said hanging line is configured to attach to a hook on a fixed overhead structure, or said overhead fastener (the hook of Gee is fully capable of attaching to a hook on a fixed overhead structure); said hanging line is configured to attach to said one or more line apertures (the bail of Gee is fully capable of attaching to the mounting means of Herron).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the support apparatus of Herron with the bail and hook of Gee for the purpose of hanging a container used for injection into a patient, as taught by Gee, page 1 col 1 lines 14-16.
Herron in view Gee does not teach said one or more line apertures comprise at least a first line aperture, and a second line aperture; said therapeutic fluid dispenser holder further comprises one or more line mounting extensions; said one or more line apertures are located in said one or more line mounting extensions; and said one or more line mounting extensions are configured to extend out from said open upper end in a substantially horizontal direction and radially from a center axis of said sleeve.  
However, Wada teaches a tank comprising one or more line mounting extensions (first and second line mounting extensions, see annotated Fig. 1 below) having one or more line apertures comprising at least a first line aperture, and a second line aperture (first and second line apertures, see annotated Fig. 1 below); said one or more line apertures are located in said one or more line mounting extensions (see annotated Fig. 1 below); and said one or more line mounting extensions are configured to extend out from said open upper end in a substantially horizontal direction and radially from a center axis of said sleeve (Fig. 1).  

    PNG
    media_image2.png
    958
    645
    media_image2.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bail of Gee to that as taught by Wada in Fig. 1 for the purpose of providing for two points of attachment to the sleeve on opposing sides thereby distributing and balancing the load among two rather than one aperture, thereby reducing the load on a single aperture and providing redundancy for safety.
Claims 2 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Herron in view of Gee.
Regarding claim 2, Herron discloses a therapeutic fluid dispenser holder (apparatus 10, col 5 line 2, and shown in Figs. 4-5) for holding and orienting a bottle (IV bottle, col 5 line 12) for administering fluids to an animal, wherein: said therapeutic fluid dispenser holder comprises a sleeve (sleeve 25, col 5 line 4); said sleeve comprises a lower portion having a lower diameter (lower diameter, see annotated Fig. 4 below wherein the lower diameter is in positioned in the lower portion of the apparatus) and an upper portion having an upper diameter (upper diameter, see annotated Fig. 4 below wherein the upper diameter is positioned in the upper portion of the apparatus); said sleeve comprises a sleeve aperture (sleeve aperture, see annotated Fig. 4 below) with an outer wall (outer wall, see annotated Fig. 4 below) and between an open upper end (open upper end, see annotated Fig. 4 below) and an open lower end (open lower end, see annotated Fig. 4 below); and said outer wall of said sleeve comprises a vertical slot (vertical slot, see annotated Fig. 4 below) extending from said upper diameter to said lower diameter (see annotated Fig. 4 below).  

    PNG
    media_image1.png
    908
    625
    media_image1.png
    Greyscale

Herron does not teach the holder comprising a hanging line; said hanging line attaches to a portion of said sleeve and is configured to suspend said therapeutic fluid dispenser holder on an overhead fastener.
However, Gee teaches a means for supporting a container (page 1 col 1 lines 41-44, and shown in Fig. 1 comprising a metal cage 9 having a bail 10 and supporting hook 11) comprising a hanging line (bail 10 and hook 11, page 1 col 1 line 44); said hanging line attaches to a portion of said sleeve (Fig. 1) and is configured to suspend said therapeutic fluid dispenser holder on an overhead fastener (hook 11, page 1 col 1 line 44 is fully capable of being suspended on an overhead fastener).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the support apparatus of Herron with the bail and hook of Gee for the purpose of hanging a container used for injection into a patient, as taught by Gee, page 1 col 1 lines 14-16. 
Regarding claim 6, Herron in view of Gee teaches the therapeutic fluid dispenser holder of claim 2, wherein: said sleeve is made of plastics, metal, PVC, or other suitable materials (Herron, plastic, col 3 lines 16-17).  
Regarding claim 7, Herron in view of Gee teaches the therapeutic fluid dispenser holder of claim 2, wherein: said hanging line is configured to attach to a hook on a fixed overhead structure, or said overhead fastener (Gee, the bail and hook are fully capable of being attached to a hook on a fixed overhead structure).  
Regarding claim 8, Herron in view of Gee teaches the therapeutic fluid dispenser holder of claim 2, wherein: said sleeve aperture is defined as a space within said sleeve and comprises a substantially conical shape with said upper diameter being larger than said lower diameter (Herron, see annotated Fig. 4 above).  
Regarding claim 9, Herron in view of Gee teaches the therapeutic fluid dispenser holder of claim 2, wherein: by having a conical shape, said sleeve is configured to hold said bottle inverted inside of said sleeve without falling through said sleeve aperture (Herron, the embodiment of Fig. 4 better accommodates IV bottles, col 5 lines 10-13, and shaped to guide the neck of an IV bottle into a resting place, col 6 lines 37-43); and said bottle comprises (it is noted that this claim limitation is drawn to said bottle and a further limitation of said bottle, but the bottle is not positively recited in the base claim, but instead is in the preamble and is recited as part of an intended use of the holder) a tapered and more narrow neck proximate to an open end of said bottle (Herron, neck, col 6 line 42).  
Regarding claim 10, Herron in view of Gee teaches the therapeutic fluid dispenser holder of claim 2, wherein: said sleeve aperture is configured to receive a fluid line of said bottle without requiring a syringe of said bottle to pass through said sleeve aperture by allowing a middle portion of said fluid line to pass through said sleeve aperture at said vertical slot, said open lower end and said open upper end (Herron, the sleeve aperture is fully capable of receiving a fluid line of said bottle without requiring a syringe of said bottle to pass through said sleeve aperture by allowing a middle portion of said fluid line to pass through said sleeve aperture at said vertical slot, said open lower end and said open upper end).
Regarding claim 11, Herron in view of Gee teaches the therapeutic fluid dispenser holder of claim 2, wherein: said therapeutic fluid dispenser holder further comprises one or more line apertures (Herron, mounting means 35, col 3 line 23 and shown in Fig. 4, which is a hole, col 3 line 23); said hanging line is configured to attach to said one or more line apertures (the bail is fully capable of attaching to the mounting means).
Regarding claim 12, Herron in view of Gee teaches the therapeutic fluid dispenser holder of claim 11, wherein: said one or more line apertures are drilled into sides of said sleeve (this is interpreted as product by process claim limitation, wherein MPEP 2113(I.) recites “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.”) proximate to said open upper end (Herron, Fig. 4).  
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Herron in view of Gee in view of Wada.
Regarding claim 13, Herron in view of Gee teaches the therapeutic fluid dispenser holder of claim 11.
Herron in view of Gee does not teach wherein: said therapeutic fluid dispenser holder further comprises one or more line mounting extensions; said one or more line apertures are located in said one or more line mounting extensions; and said one or more line mounting extensions are configured to extend out from said open upper end in a substantially horizontal direction and radially from a center axis of said sleeve.  
However, Wada teaches a tank comprising one or more line mounting extensions (first and second line mounting extensions, see annotated Fig. 1 below); said one or more line apertures (apertures, see annotated Fig. 1 below) are located in said one or more line mounting extensions; and said one or more line mounting extensions are configured to extend out from said open upper end in a substantially horizontal direction and radially from a center axis of said sleeve (Fig. 1).  

    PNG
    media_image3.png
    958
    645
    media_image3.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bail of Gee to that taught by Wada as shown in Fig. 1 for the purpose of providing for two points of attachment to the sleeve on opposing sides thereby distributing and balancing the load among two rather than one aperture, thereby reducing the load on a single aperture and providing redundancy for safety.
Regarding claim 14, Herron in view of Gee in view Wada teaches the therapeutic fluid dispenser holder of claim 13, wherein: said one or more line mounting extensions are configured to each be supported by one or more perpendicular supports between said outer wall of said sleeve and a lower portion of said one or more line mounting extensions (the one or more perpendicular supports are not positively recited and so these claim limitations are being interpreted functionally wherein the line mounting extensions are fully capable of being supported by one or more perpendicular supports between said outer wall of said sleeve and a lower portion of said one or more line mounting extensions).  
Regarding claim 15, Herron in view of Gee in view Wada teaches the therapeutic fluid dispenser holder of claim 13, wherein: said one or more line mounting extensions comprise a first line mounting extension (Wada, first line mounting extension, see annotated Fig. 1 above), and a second line mounting extension (Wada, second line mounting extension, see annotated Fig. 1 above).  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Herron in view of Gee in view of F.E. Kennedy (Kennedy) US 3,231,901.
Regarding claim 3, Herron in view of Gee teaches the therapeutic fluid dispenser holder of claim 2.
Hereon in view of Gee does not teach wherein: said hanging line comprises a chain comprising a first chain link, a last chain link and one or more intermittent chain links.  
However, Kennedy teaches a hospital drain bag having a hanging line (hanger 12, col 2 line 7) wherein: said hanging line comprises a chain (hanger 12 comprises a length 46 of link chain, col 2 line 7) comprising a first chain link, a last chain link and one or more intermittent chain links (see annotated Fig. 3 below).  

    PNG
    media_image4.png
    915
    568
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute the bail of Gee with the hanger of Kennedy as a simple substation of one known hanging line for another (bail for hanger) whose function is to suspend a fluid container, and the results of the substitution would have been predictable because each hanging line performs the same function. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Herron in view Gee in view of Kennedy in view of Wheelock, US 4,704,750.
Regarding claim 4, Herron in view of Gee in view of Kennedy teaches the therapeutic fluid dispenser holder of claim 2.
 Kennedy teaches snap hooks 48 and 60 attached to the first and last chain links.
Hereon in view of Gee in view of Kennedy does not teach wherein: said hanging line further comprises a first s-hook and a second s-hook; and said first chain link connects to said first s-hook and said last chain link connects to said second s-hook.  
However, Wheelock teaches a bed apparatus wherein: said hanging line (chain 18, col 6 line 38) further comprises a first s-hook and a second s-hook (first and second s-hook, see annotated Figs. 3 and 4 below, and col 6 lines 31-40); and said first chain link connects to said first s-hook and said last chain link connects to said second s-hook (Figs. 3-4). 

    PNG
    media_image5.png
    995
    612
    media_image5.png
    Greyscale
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute the snap hooks of Kennedy for the s-hooks of Wheelock as a simple substitution of one known terminal connection of a hanging line for another (snap hooks for s-hooks) and whose function is to connect a chain link to another structure, and the results of the substitution would have been predictable because both are hooks.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Herron in view of Gee in view of Kennedy in view of Gill US 2012/0118650 A1.
Regarding claim 5, Herron in view of Gee in view of Kennedy teaches the therapeutic fluid dispenser holder of claim 2.
Kennedy teaches snap hooks 48 and 60 attached to the first and last chain links.
Hereon in view of Gee in view of Kennedy does not teach wherein: said hanging line further comprises a two carabiners comprising a first carabiner and a second carabiner; and said first chain link connects to said first carabiner and said last chain link connects to said second carabiner.  
However, Gill teaches a gravity fed IV fluid delivery system comprising a carabiner, P0012, for the hanging means.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to substitute the snap hooks of Kennedy for the carabiners of Gill as a simple substitution of one known hook for another (snap hooks for carabiners) and whose function is as a hanging means, and the results of the substitution would have been predictable because both are used as hanging means for a container of fluid.  
Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herron in view of Gee in view of J.H. Lemelson (Lemelson) US 3,306,488.
Regarding claim 16, Herron in view of Gee teaches the therapeutic fluid dispenser holder of claim 2.
Herron in view of Gee does not teach wherein: said therapeutic fluid dispenser holder is configured to further comprise a plurality of rigidity supports around said outer wall; and said plurality of rigidity supports comprises ribs or raised portions of said sleeve for hindering flexibility in said sleeve and thereby hold said bottle more securely.  
However, Lemelson teaches a container comprising a plurality of rigidity supports (rib formations, col 2 lines 70-71) around said outer wall (Fig. 2); and said plurality of rigidity supports comprises ribs (rib formations, col 2 lines 70-71) or raised portions of said sleeve for hindering flexibility in said sleeve and thereby hold said bottle more securely (reinforcing ribs, col 2 lines 70-71).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the sleeve of Herron with the reinforcing ribs Lemelson for the purpose providing reinforcement, as taught by Lemelson, col 2 lines 70-71.  
Regarding claim 17, Herron in view of Gee in view of Lemelson teaches the therapeutic fluid dispenser holder of claim 16, wherein: said plurality of rigidity supports are configured to extend between said open upper end and said open lower end in a substantially vertical direction (Lemelson, Fig. 2).  
Regarding claim 18, Herron in view of Gee in view of Lemelson teaches the therapeutic fluid dispenser holder of claim 16, wherein: said plurality of rigidity supports are spaced evenly in a radial pattern on said outer wall as rotated around said center axis (Lemelson, Fig. 2).  
Regarding claim 20, Herron discloses a therapeutic fluid dispenser holder for holding and orienting a bottle for administering fluids to an animal (claim limitation mapped as above for claim 1 unless otherwise noted below), wherein: said therapeutic fluid dispenser holder comprises a sleeve; said sleeve comprises a lower portion having a lower diameter and an upper portion having an upper diameter; said sleeve comprises a sleeve aperture with an outer wall and between an open upper end and an open lower end; said outer wall of said sleeve comprises a vertical slot extending from said upper diameter to said lower diameter; said sleeve aperture is defined as a space within said sleeve and comprises a substantially conical shape with said upper diameter being larger than said lower diameter; said sleeve aperture is configured to receive a fluid line of said bottle without requiring a syringe of said bottle to pass through said sleeve aperture by allowing a middle portion of said fluid line to pass through said sleeve aperture at said vertical slot, said open lower end and said open upper end.
Herron does not teach the therapeutic fluid dispenser holder comprising a hanging line; said hanging line attaches to a portion of said sleeve and is configured to suspend said therapeutic fluid dispenser holder on an overhead fastener; said hanging line is configured to attach to a hook on a fixed overhead structure, or said overhead fastener.
However, Gee teaches a means for supporting a container (page 1 col 1 lines 41-44, and shown in Fig. 1 comprising a metal cage 9 having a bail 10 and supporting hook 11) comprising (claim limitations mapped as above for claim 1 unless otherwise noted below) a hanging line; said hanging line attaches to a portion of said sleeve and is configured to suspend said therapeutic fluid dispenser holder on an overhead fastener; said hanging line is configured to attach to a hook on a fixed overhead structure, or said overhead fastener.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the support apparatus of Herron with the bail and hook of Gee for the purpose of hanging a container used for injection into a patient, as taught by Gee, page 1 col 1 lines 14-16. 
Herron in view of Gee does not teach said therapeutic fluid dispenser holder is configured to further comprise a plurality of rigidity supports around said outer wall; and said plurality of rigidity supports comprises ribs or raised portions of said sleeve for hindering flexibility in said sleeve and thereby hold said bottle more securely.
However, Lemelson teaches a container comprising a plurality of rigidity supports (rib formations, col 2 lines 70-71) around said outer wall (Fig. 2); and said plurality of rigidity supports comprises ribs (rib formations, col 2 lines 70-71) or raised portions of said sleeve for hindering flexibility in said sleeve and thereby hold said bottle more securely (reinforcing ribs, col 2 lines 70-71).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the sleeve of Herron with the reinforcing ribs Lemelson for the purpose providing reinforcement as taught by Lemelson, col 2 lines 70-71.  
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Herron in view Gee in view of Hanauer et al. (Hanauer) US 4,030,690.
Regarding claim 19, Herron in view of Gee teaches the therapeutic fluid dispenser holder of claim 2, wherein: said therapeutic fluid dispenser holder comprises a solid body.
Herron in view of Gee does not teach wherein said therapeutic fluid dispenser holder comprises reinforcement band; said reinforcement band is configured to hold said bottle within said therapeutic fluid dispenser holder; said reinforcement band is configured to wrap around a central portion of said sleeve and provide inward pressure to prevent said sleeve from releasing as said bottle; and where said bottle comprises different external diameters, larger and smaller diameters of said reinforcement band is used to sufficiently squeeze around said bottle.  
However, Hanauer teaches a medical equipment device for IV bottles comprising a reinforcement band (strap means 23, col 2 line 68); said reinforcement band is configured to hold said bottle within said therapeutic fluid dispenser holder (Fig. 1); said reinforcement band is configured to wrap around a central portion of said sleeve (Fig. 3) and provide inward pressure to prevent said sleeve from releasing as said bottle (locking, col 3 line 2); and where said bottle comprises different external diameters, larger and smaller diameters of said reinforcement band is used to sufficiently squeeze around said bottle (strap means 23 having a plurality of hook means for releasable locking engagement with a plurality of loop means, col 2 line 68 to col 3 line 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the holder of Herron with the strap means of Hanauer for the purpose of releasably locking an IV bottle, as taught by Hanauer, col 3 line 2.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783